     Case 2:19-cv-01203-GMN-EJY Document 11 Filed 11/19/20 Page 1 of 3



 1                                   UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
      TONY HINES,                                             Case No. 2:19-cv-01203-GMN-EJY
 4
                      Plaintiff,
 5            v.                                                             ORDER
 6    B. FAULKNER,
 7                    Defendant.
 8

 9           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983

10   by a state prisoner. Plaintiff has submitted an application to proceed in forma pauperis. (ECF No.

11   1). Based on the financial information provided, the Court finds that Plaintiff is unable to prepay

12   the full filing fee in this matter.

13           The Court entered a screening order on June 18, 2020. (ECF No. 3). The screening order

14   imposed a 90-day stay and the Court entered a subsequent order in which the parties were assigned

15   to mediation by a court-appointed mediator. (ECF Nos. 3, 6). The Office of the Attorney General

16   has filed a status report indicating that settlement has not been reached and informing the Court of

17   its intent to proceed with this action. (ECF No. 10).

18           For the foregoing reasons, IT IS HEREBY ORDERED that:

19           1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is GRANTED.

20   Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this

21   action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

22           2.      The movant herein is permitted to maintain this action to conclusion without the

23   necessity of prepayment of any additional fees or costs or the giving of security therefor. This

24   order granting leave to proceed in forma pauperis shall not extend to the issuance and/or service

25   of subpoenas at government expense.

26           3.      Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections shall

27   pay to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

28   month’s deposits to Plaintiff’s account (Tony Hines, #14349), in the months that the account

                                                       1
     Case 2:19-cv-01203-GMN-EJY Document 11 Filed 11/19/20 Page 2 of 3



 1   exceeds $10.00, until the full $350.00 filing fee has been paid for this action. The Clerk of the

 2   Court shall SEND a copy of this order to the Finance Division of the Clerk’s Office. The Clerk

 3   of the Court shall also SEND a copy of this order to the attention of the Chief of Inmate Services

 4   for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

 5          4.      The Clerk of the Court shall electronically SERVE a copy of this order and a copy

 6   of Plaintiff’s complaint (ECF No. 4) on the Office of the Attorney General of the State of Nevada

 7   by adding the Attorney General of the State of Nevada to the docket sheet. This does not indicate

 8   acceptance of service.

 9          5.      Service must be perfected within ninety (90) days from the date of this order

10   pursuant to Fed. R. Civ. P. 4(m).

11          6.      Subject to the findings of the screening order (ECF No. 3), within twenty-one (21)

12   days of the date of entry of this order, the Attorney General’s Office shall file a notice advising

13   the Court and Plaintiff of: (a) the names of the defendants for whom it accepts service; (b) the

14   names of the defendants for whom it does not accept service, and (c) the names of the defendants

15   for whom it is filing the last-known-address information under seal. As to any of the named

16   defendants for whom the Attorney General’s Office cannot accept service, the Office shall file,

17   under seal, but shall not serve the inmate Plaintiff the last known address(es) of those defendant(s)

18   for whom it has such information. If the last known address of the defendant(s) is a post office

19   box, the Attorney General’s Office shall attempt to obtain and provide the last known physical

20   address(es).

21          7.      If service cannot be accepted for any of the named defendant(s), Plaintiff shall file

22   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

23   a full name and address for the defendant(s). For the defendant(s) as to which the Attorney General

24   has not provided last-known-address information, Plaintiff shall provide the full name and address

25   for the defendant(s).

26          8.      If the Attorney General accepts service of process for any named defendant(s), such

27   defendant(s) shall file and serve an answer or other response to the complaint (ECF No. 4) within

28   sixty (60) days from the date of this order.

                                                      2
     Case 2:19-cv-01203-GMN-EJY Document 11 Filed 11/19/20 Page 3 of 3



 1          9.      Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

 2   counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

 3   consideration by the Court. If Plaintiff electronically files a document with the Court’s electronic-

 4   filing system, no certificate of service is required. Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-

 5   1(b); Nev. Loc. R. 5-1. However, if Plaintiff mails the document to the Court, Plaintiff shall

 6   include with the original document submitted for filing a certificate stating the date that a true and

 7   correct copy of the document was mailed to the defendants or counsel for the defendants. If

 8   counsel has entered a notice of appearance, Plaintiff shall direct service to the individual attorney

 9   named in the notice of appearance, at the physical or electronic address stated therein. The Court

10   may disregard any document received by a district judge or magistrate judge which has not been

11   filed with the Clerk, and any document received by a district judge, magistrate judge, or the Clerk

12   which fails to include a certificate showing proper service when required.

13          10.     This case is no longer stayed.

14          DATED this 19th day of November 2020.

15

16
                                                     ELAYNA J. YOUCHAH
17                                                   UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26

27

28

                                                       3
